 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   KEVIN LAINE McCASKILL,                            Case No. 1:18-cv-01069-SAB

12                   Plaintiff,                        ORDER RE STIPULATION FOR EXTENSION
                                                       OF TIME FOR PLAINTIFF TO FILE
13           v.                                        OPENING BRIEF

14   COMMISSIONER OF SOCIAL                            (ECF No. 18)
     SECURITY,
15
                     Defendant.
16

17

18          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19          1.      Plaintiff’s opening brief shall be filed on or before May 1, 2019;

20          2.      Defendant’s responsive brief shall be filed on or before May 31, 2019; and

21          3.      Plaintiff’s reply, if any, shall be filed on or before June 17, 2019.

22
     IT IS SO ORDERED.
23

24 Dated:        March 26, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       1
